COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


HERMAN'S SPORTING GOODS, INC.
AND
ZURICH INSURANCE COMPANY                   MEMORANDUM OPINION *
                                               PER CURIAM
v.         Record No. 2206-95-1               APRIL 9, 1996

SUSAN THURMOND


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Joseph C. Veith, III; Montedonico, Hamilton
           & Altman, on briefs), for appellants.

           (Leon R. Sarfan; Sarfan & Nachman, on brief),
           for appellee.



     Herman's Sporting Goods, Inc. and its insurer (jointly

referred to herein as employer) contend that the Workers'

Compensation Commission (commission) erred in finding that Susan

Thurmond's (claimant) two jobs were substantially similar for the

purposes of calculating her average weekly wage.     Pursuant to

Rule 5A:21(b), claimant presents the additional question of

whether the commission erred in denying her compensation benefits

after July 17, 1994 because she failed to reasonably market her

residual work capacity.   Upon reviewing the record and the briefs

of the parties, we conclude that employer's appeal and claimant's

cross-error are without merit.    Accordingly, we summarily affirm

the commission's decision.   Rule 5A:27.


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                       I.   Average Weekly Wage

       "Virginia follows the majority rule that when an employee is

injured on one job while in concurrent employment, the average

weekly wage compensated is based on the combined earnings of both

jobs if, but only if, the employments are related or similar."

County of Frederick Fire and Rescue v. Dodson, 20 Va. App. 440,

443, 457 S.E.2d 783, 784 (1995).
          Where, in cases like this one, all of a
          claimant's duties and skills in one job are
          utilized in the other job, which has a wider
          scope of employment, the general class of
          employment approach, focusing on the primary
          mission of an employee in both jobs, provides
          a more rational analysis for determining
          whether two employments are so related as to
          conclude they are substantially similar.

Id. at 445, 457 S.E.2d at 785.

       Claimant's testimony established that her job as an

assistant store manager for employer and her job as a salesperson

for Michael's Crafts and Floral Warehouse (Michael's) involved

similar duties of waiting on and selling to customers, customer

service, and stocking merchandise.     Claimant's job for employer

required her to be on her feet seven hours out of an eight-hour

day.   Claimant stated that her job duties for employer were

similar to her duties for Michael's.    While claimant did perform

supervisory duties for employer, which she did not perform for

Michael's, her testimony supports the conclusion that the primary

mission of both jobs was retail sales and merchandising.     Thus,

not only were all of claimant's skills as a salesperson for



                                   2
Michael's utilized in her job as an assistant manager for

employer, but both employments were of the same general class,

i.e., retail sales.    Claimant's testimony provides credible

evidence to support the commission's decision that her job for

employer was substantially similar to her job at Michael's.

Accordingly, the commission did not err in combining the wages

she earned in both jobs to determine her average weekly wage.

                            II.   Marketing
        On appeal, we view the evidence in the light most favorable

to the party prevailing below.     The Greif Companies v. Sipe, 16
Va. App. 709, 716, 434 S.E.2d 314, 318 (1993).    In order to

establish entitlement to benefits, a partially disabled employee

must prove that he has made a reasonable effort to procure

suitable work but has been unable to do so.     Great Atl. & Pac.

Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d 98, 101

(1987).    "What constitutes a reasonable marketing effort depends

upon the facts and circumstances of each case."     Sipe, 16 Va.

App. at 715, 434 S.E.2d at 318.     Unless we can say as a matter of

law that claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.       Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

        The undisputed medical evidence showed that, at all times

after March 21, 1994, claimant was released to perform light-duty

work.    Claimant worked in a light-duty position for employer




                                   3
until July 17, 1994, when the store closed for economic reasons.

The commission denied compensation benefits to claimant after

July 17, 1994 on the ground that she did not prove that she made

a reasonable effort to market her residual work capacity after

that date.

        Although claimant testified that she registered with the

Virginia Employment Commission, met with one employer per week,

and sent out resumes to potential employers, she did not provide

evidence of specific jobs applied for or potential employers

contacted or the dates of those contacts or applications.    In

addition, she ultimately accepted a part-time job over a

full-time position, for reasons unrelated to her compensable

injury.     The full-time job would have paid a higher average

weekly wage.    Based upon claimant's failure to document her job

search, the commission, in its role as fact finder, was entitled

to give little weight to claimant's testimony concerning her

marketing efforts.    Accordingly, based upon this record, we

cannot find as a matter of law that claimant met her burden of

proving entitlement to compensation benefits after July 17,
        1
1994.
        For the stated reasons, we affirm the commission's decision.

                                                           Affirmed.

        1
      Claimant did not appeal the commission's ruling that she
did not make a reasonable effort to market her residual capacity
after she resigned from Michael's in March 1994. Accordingly, we
need not address this issue on appeal.



                                   4